ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was rendered on February 21, 1968 (208 So.2d 110) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 16, 1969 (222 So.2d 738) and mandate now lodged in this court, quashed this court’s judgment with directions to affirm the trial court and to reinstate the final judgment of that court;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on April 3, 1968 is withdrawn, the judgment of this court filed February 21, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final judgment of the circuit court appealed from is reinstated and affirmed. Costs allowed shall be taxed in the trial court. (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).